ELLIS, Judge.
On March 11, 1971, plaintiff was granted a devolutive appeal to this court, returnable on May 10, 1971. The judgment appealed from was signed on December 10, 1970, and new trial was denied on January 4, 1971.
Because Hardware Mutual Casualty Company and Southern Truck Service, Inc. had earlier taken a suspensive appeal, the record was completed and lodged with this court on April 23, 1971.
This motion alleges that plaintiffs never paid the $25.00 filing fee required by R.S. 13:352(1) and Rule 1, Section 10 of the Uniform Rules of the Courts of Appeal, and that their appeal must be dismissed. The certificate of the Clerk of the 19th Judicial District Court, attached to the motion, shows that plaintiffs did not pay the $25.00 filing fee, and nothing appears in the record to the contrary.
The failure to pay the filing fee timely is grounds for dismissal, even if the other costs are paid and the record timely lodged. Cobb v. Bergeron, 223 So.2d 483 (La.App. 1 Cir. 1969).
Plaintiffs’ appeal is therefore dismissed, at their cost.
Appeal dismissed.